Learned, P. J.,
(concurring.)' In my opinion the evidence of intoxication and careless driving was such that the verdict should be set aside as against the weight of evidence. The parties had been driving all the afternoon and evening, stopping at saloons, and drinking. It is not difficult to understand their condition, nor is it possible not to understand the mode in which they started from the last saloon" which they patronized. Two wagons, side by side, each starting for Cohoes. “Are you ready?” “Let her go.” The two start together. The one, in which plaintiff is, being near the gutter, runs over a pile of dirt, and is upset. This was about half past 9 P. m. April 14th, when the sun would set. about 7 and the moon would rise about a quarter before 8, the moon being full the next day. It was on a clear night, in a straight and wide street. This seems to me to be one of those cases where the court should not permit a verdict to stand, the whole evidence shows so plainly the intoxicated condition of the parties, and their careless act in driving over the pile of dirt.